Citation Nr: 0013094	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-03 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and/or for special adaptive equipment therefor.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's claim of entitlement to automobile 
and adaptive equipment, or for adaptive equipment only.

Other issues

In a September 1996 rating decision, the RO granted a 
temporary 100 percent evaluation for the veteran's service-
connected degenerative disc disease of the lumbar spine based 
on surgical treatment necessitating convalescence, effective 
January 29, 1996 to April 1, 1996.  The veteran subsequently 
filed a timely Notice of Disagreement regarding the effective 
dates assigned.  He essentially contended this temporary 100 
percent evaluation should have been made effective to 
September 1996.  In December 1996, the RO responded by 
issuing a Statement of the Case, and in February 1997, the 
veteran submitted a Substantive Appeal (VA Form 9).  
Thereafter, in a September 1998 rating decision, the RO 
extended the effective date of the veteran's temporary 100 
percent evaluation to September 1, 1996.  As this grant 
represents a full award of the benefit sought on appeal, this 
issue is no longer before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

In an Informal Hearing Presentation submitted in May 2000, 
the veteran's accredited representative raised the issue of 
entitlement to service connection for a leg condition and for 
loss of use of the veteran's right foot, claimed as secondary 
to his service-connected low back condition.  As this issue 
has not been previously addressed, this matter is accordingly 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board is without 
jurisdiction to consider issues not yet adjudicated by the 
RO].


REMAND

The veteran is seeking entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance, and/or for special adaptive 
equipment therefor.  In essence, he contends that his 
service-connected degenerative disc disease of the lumbar 
spine has resulted in the loss of use of his right foot so as 
to render him entitled to necessary automotive adaptive 
equipment.  38 U.S.C.A. § 3902(a), (b) (West 1991).

As an initial matter, the Board concludes that the veteran's 
claim is well grounded within the meaning of the statutes and 
judicial construction.  See 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim having been submitted, VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In accordance with this 
duty, and for the reasons and bases set forth below, the 
Board finds that additional development is necessary before 
the veteran's case can be properly adjudicated.

The record reflects that in December 1998, the veteran was 
awarded disability benefits by the Social Security 
Administration (SSA) based on his service-connected low back 
disability.  Among the evidence which was noted in the SSA 
decision was a July 1997 examination by a Dr. H., in which 
the physician apparently found that the veteran "certainly 
has a significant impairment in so far as his back is 
concerned.  Certainly from a functional point of view, 
although he is capable of working an 8-hour day, standing and 
walking should be restricted to 15 minutes or less without 
appropriate rest."  Dr. H. reportedly further found that 
although the veteran wore a brace for ride side support 
secondary to muscle weakness, he was likely a candidate for 
additional brace support or even use of a cane to compensate 
for "a significant degree of weakness in so far as the right 
lower extremity is concerned."  The veteran was reportedly 
diagnosed as status post multiple surgeries for old 
compression fracture of the lumbar spine with marked 
radicular neuropathy on the right with associated muscle 
weakness.  The report of that examination has not been made 
part of the claims folder.  Although it appears that the RO 
did request such records in a November 1999 letter to SSA, 
there is no indication in the record that a response was 
received.  

In Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992), the 
Court held that VA's duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight to such evidence in determining whether to award or 
deny VA benefits.  Decisions of the Board must be based on 
all of the evidence which is known to be available. 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 1999).  In this case, 
it does not appear that the complete records used by SSA in 
reaching their decision have been obtained.  In view of the 
fact that there are additional medical records that are 
potentially pertinent to the veteran's claim, and because 
these records are presently in the custody of the Federal 
Government, the Board finds that a further attempt must be 
made to obtain the veteran's SSA records.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran to 
obtain the names and addresses for all 
health care providers who have treated 
the veteran for his low back disability 
since October 1999.  After securing any 
necessary releases, the RO should obtain 
the copies of all treatment records 
referred to by the veteran which have not 
been previously obtained.  These records 
should then be associated with the claims 
file.

2.  The RO should make another attempt to 
obtain any medical records or other 
documentary evidence used by the Social 
Security Administration in deciding the 
veteran's claim for Social Security 
disability benefits, including the report 
of Dr. H.'s July 1997 examination.  The 
RO should also specifically request the 
veteran's assistance in obtaining copies 
of these records.  The RO should clearly 
document all efforts undertaken to obtain 
these records and associate any records 
obtained with the veteran's claims file.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed in full.  Then the RO should 
readjudicate the veteran's claims of 
entitlement to a certificate of 
eligibility for financial assistance in 
the purchase of an automobile or other 
conveyance, and/or for special adaptive 
equipment therefor.  If deemed to be 
appropriate by the RO, additional 
evidentiary development, including 
physical examination of the veteran, 
should be undertaken.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  



CONTINUED ON NEXT PAGE
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


